UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-25844 TAITRON COMPONENTS INCORPORATED (Exact name of registrant as specified in its charter) California 95-4249240 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 28040 West Harrison Parkway, Valencia, California91355 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(661) 257-6060 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Class A common stock, $.001 par value
